Order, Supreme Court, New York County (Ira Gammerman, J.), entered September 4, 2003, which, after a framed issue hearing, granted the motion of defendants Warren J. Adelson, Adelson Galleries, Inc. and John Doe to dismiss the complaint as against them, unanimously affirmed, without costs.
In light of the contract by which plaintiff and defendant Borghi became partners in the sale of a valuable painting, plaintiff had no basis on which to assert any claims against the painting’s subsequent purchasers, defendants Warren J. Adelson, Adelson Galleries, Inc. and John Doe.
The court’s refusal to allow into evidence recordings of conversations between plaintiff and/or his counsel and Borghi, some of which were made, with that counsel’s assistance, after the litigation had commenced but before Borghi was represented, if erroneous (see McHugh v Fitzgerald, 280 AD2d 771 [2001]), was harmless (see O’Brien v Golan, 284 AD2d 256 [2001]), since the excluded evidence could not have been productive of a different outcome.
We have considered plaintiffs remaining contentions and find *410them unavailing. Concur—Nardelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.